DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/14/21 have been fully considered but they are not fully persuasive. However, in order to expedite prosecution, examiner has clarified argumentation and modified the USC 102 rejection to a USC 103 rejection.
The applicant’s arguments are as follows: Regarding claims 1 and 15, the applicant contests that (1) the apparatus of Oki is not implantable; regarding claim 10, the applicant contests that (2) Schmid could be differently interpreted than stated in the office action, describing a response to temperature rather than a deviation from light output level, that (3) regarding claim 13, Oki does not explicitly state “periodically,” and that (4) regarding claim 8, LeBoeuf teaches a vibratory or auditory warning due to a different feedback loop than claimed. Further, regarding claim 14, the examiner has modified the claim rejection heading of 1 to include claim 14, whose claim body is largely analogous to claim 1.  
Regarding (1), Oki does not explicitly state the term “implantable.” However, that a device is not solely intended for implantable applications does not preclude its use in implantable applications; for further support, see for example Ghaffari (US 
Regarding (2), Schmid discloses the adaptability of its algorithmic workflow, stating, “…functions and acts noted in the blocks can be executed out of the order noted in operational instructions” ([0051]). Schmid discloses wherein data inaccuracies can stem from inconsistencies in “characteristics of the interaction between volume [of tissue] and the probe or light...or other sources,” i.e. including temperature ([0060]). Schmid’s disclosure of monitoring [instrument] temperature in a feedback loop, therefore, is simply one instant of a metric which is monitored, specifically its deviation from “appropriate operating range.” Temperature is frequently surrogate metric for light emitted; furthermore, Schmid does more explicitly disclose light monitoring in [0425], stating, “a measure of the output energy of each pulse will be made,” and that “it is desirable to minimize unintended pulse to pulse variation” ([0424)] in the event that pulse variation from a particular value (“RMS”) occurs. 

Regarding (4), see Schmid ([0051]) which discloses the adaptability of its algorithmic workflow; it is an adaptability that applies to algorithmic processes in general, including those of LaBoeuf. A particular end effect (a vibratory or auditory warning) can be initiated by more than one feedback loop –not only one in response to a physiological metric, but also in response to an instrumental metric (see Schmid ([0424-425]) as explicated above with regards to (1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oki (US 20130102861), in further view of Ghaffari (US 20170095670 A1).


Regarding claim 2, Oki teaches wherein the processor (operation unit 108) is further configured for directing the light monitor (monitoring unit 106, Fig 2, [0048]) to make the measurement.  

Regarding claim 3, Oki teaches wherein the processor (operation unit 108) is further configured for directing the light source to generate light that is expected to be at the expected light output level at a site where light is collected for measurement by the light monitor ([0054]).  

Regarding claim 4, Oki teaches wherein the light monitor (monitoring unit 106, Fig. 2, [0048]) is configured to measure a light output level directly from the light source (light source unit 105).  

Regarding claim 5, Oki teaches wherein the optical lead (optical probe 200) further comprises a first optical waveguide (internal optical fiber, [0050]) 

Regarding claim 6, Oki teaches further comprising an external device (“display unit” and operator) configured for communication with the control module, wherein the processor (operating unit and calculation unit) is configured to send the warning to the external device and the external device (“display unit”) is configured for, in response to receiving the warning, providing a visual or auditory message to a user ([0053] the operator watches the value of the light output in real time, a visual message on a display unit).  

Regarding claim 7, Oki teaches wherein the external device is a programming unit, a clinician programmer, or a patient remote control (“operator” [0091-93; 0052-53]).



Regarding claim 12, Oki teaches wherein the processor (calculation unit 107) is further configured for, when the measurement deviates from the expected light output value by more than the threshold amount, receiving, from the light monitor (monitoring unit 106), a subsequent measurement of light generated by the light source to confirm the deviation when the subsequent measurement also deviates from the expected light output value by more than the threshold amount. Although it does not explicitly state a second measurement, Oki teaches a subsequent measurement of light in the sense that evaluation of light output deviation performed by calculation unit 107 is based on multiple measurements taken over time (see Fig. 3-9), not a single instantaneous calculation. It would be further obvious to one of ordinary skill in the art that, after the user adjusts the optical stimulation, the monitoring unit 106 resumes monitoring light output, and when the second measurement deviates from an expected light output value by more than a threshold amount, prompting or directing the user to adjust the 

Regarding claim 16, Oki teaches wherein the corrective action comprises prompting or directing a user, through the external device, to adjust the optical stimulation if the measurement deviates by more than a threshold amount from an expected light output level ([0052-0053]).  

Regarding claim 17, Oki teaches a corrective action ([0052-0053]), and although it does not explicitly state a second measurement, teaches a subsequent measurement of light in the sense that evaluation of light output deviation performed by calculation unit 107 is based on multiple measurements taken over time (see Fig. 3-9), not a single instantaneous calculation. It would be further obvious to one of ordinary skill in the art that, after the user adjusts the optical stimulation, the monitoring unit 106 resumes monitoring light output, and when the second measurement deviates from an expected light output value by more than a threshold amount, prompting or directing the user to adjust the optical stimulation (deviation from threshold amount would be visible on display unit [0052-0053]).

Claims 10, 11, 13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oki in view of Ghaffari, and in further view of WO 20141443234 to Schmid.
Regarding claim 10, Oki states adjustment of stimulation but does not explicitly state automatic adjustment. However, Schmid, which teaches an optoacoustic system with therapeutic application and thus exists in the applicant’s field of endeavor, states automatic adjustment ([00439]) of a laser system based on exceeding a threshold parameter, whereupon corrective action comprises automatically adjusting the optical stimulation if the measurement deviates by more than a threshold amount from an expected output level.  It would be obvious to one of ordinary skill in the art to incorporate the automatic adjustment of Schmid into the device of Oki in order to enable timely adjustments, for example without clinician intervention.

Regarding claim 11, Oki states adjustment of stimulation but does not explicitly state automatic corrective action. However, Schmid states wherein the corrective action comprises halting the optical stimulation ([00439]). It would be obvious to one of ordinary skill in the art to incorporate the automatic adjustment of Schmid into the device of Oki in order to enable timely adjustments, for example without clinician intervention.

Regarding claim 13, Oki teaches wherein initiating a verification or measurement of a light output value comprises periodically, initiating the verification or measurement of the light output value ([0080]). However, Oki does not explicitly state automatic adjustment. However, Schmid states automatic adjustment ([00439]) of a laser system based on exceeding a threshold parameter, whereupon corrective action comprises automatically adjusting the optical stimulation if the measurement deviates by more than a threshold amount from an expected output level.  It would be obvious to one of ordinary skill in the art to incorporate the automatic adjustment of Schmid into the device of Oki in order to enable timely adjustments, for example without clinician intervention.

Regarding claim 15, Oki teaches monitoring optical stimulation using an optical stimulation system comprising a light source (light source 105), a light monitor (light monitor 106), and an optical lead coupled to the light source (optical probe 200), the method comprising: initiating a verification or measurement of a light output value; in response to the initiation, receiving, from the light monitor, a measurement of light generated by the light source (calculation unit 107, [0052]); and when the measurement deviates from an expected light output value by 
Oki does not explicitly state, “implantable,”; thus, for further support, the examiner cites to Ghaffari, which discloses a stimulation device and exists in the applicant’s field of endeavor, discloses wherein a light monitoring device which can also be implantable in ([0015; 0026; 0037]), providing the motivation that “sense a condition of the person or subject from inside the body and/or apply a treatment or therapy to the body” ([0038]). It would be obvious to one of ordinary skill in the art to integrate the implantable aspect of Ghaffari into the device of Oki, such that the distance between light treatment and target is reduced, in order that the treatment efficacy & accuracy of monitoring data are increased. Oki in view of Ghaffari does not explicitly state automatic adjustment. However, Schmid states automatic adjustment ([00439]) of a laser system based on exceeding a threshold parameter, whereupon corrective action comprises automatically adjusting the optical stimulation if the measurement deviates by more than a threshold amount from an expected output level.  It would be obvious to one of ordinary skill in the art to incorporate the automatic adjustment of Schmid into the device of Oki in order to enable timely adjustments, for example without clinician intervention.






Regarding claim 20, Oki teaches wherein periodically, initiating comprises repeatedly automatically initiating the verification or measurement of the light output value (monitoring unit 106 “stably obtains a desired output of light from .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oki in view of Ghaffari, in further view of US 20080146890 to LeBoeuf et al, henceforth LeBoeuf.
Regarding claim 8, Oki teaches a visual prompt (value displayed on display unit 103 [0053]) but does not state a warning. However, LeBoeuf, which teaches an apparatus for health monitoring, and thus exists in the applicant’s field of endeavor, discloses wherein sending a warning comprises causing the control .

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        


/JOHN R DOWNEY/Primary Examiner, Art Unit 3792